IN THE SUPREME COURT, STATE OF WYOMING

                                      2017 WY 40

                                                                April Term, A.D. 2017

                                                                    April 19, 2017

DEMEITREUS TORREZ DREW,

Appellant
(Defendant),

v.                                                S-16-0280

THE STATE OF WYOMING,

Appellee
(Plaintiff).

               ORDER AFFIRMING ORDER DENYING MOTION TO
                      CORRECT ILLEGAL SENTENCE
[¶1] This matter came before the Court upon its own motion following notification
that Appellant has not filed a pro se brief within the time allotted by this Court.
Appellant filed this appeal to challenge the district court’s September 22, 2016, “Order
Denying Defendant’s Pro Se Motion for Correction of Illegal Sentence.”

[¶2] On February 15, 2017, Appellant’s court-appointed appellate counsel filed a
“Motion to Withdraw as Counsel,” pursuant to Anders v. California, 386 U.S. 738, 744,
87 S.Ct. 1396, 1400, 18 L.Ed.2d 493 (1967). The same day, this Court entered an “Order
Granting Motion for Extension of Time to File Pro Se Brief.” This Court ordered that, on
or before April 3, 2017, Appellant would be permitted to file a pro se brief specifying the
issues he would like the Court to consider. This Court also provided notice that, after the
time for filing a pro se brief expired, this Court would “make its ruling on counsel’s
motion to withdraw and, if appropriate, make a final decision on this appeal.” Appellant
did not file a pro se brief or any other pleading in the time allotted.

[¶3] Now, following a careful review of the record and the “Anders brief” submitted by
appellate counsel, this Court finds that appellate counsel’s motion to withdraw should be
granted and the district court’s September 22, 2016, “Order Denying Defendant’s Pro Se
Motion for Correction of Illegal Sentence” should be affirmed. It is, therefore,
[¶4] ORDERED that the Wyoming Public Defender’s Office, court-appointed counsel
for Appellant, Demeitreus Torrez Drew, is hereby permitted to withdraw as counsel of
record for Appellant; and it is further

[¶5] ORDERED that the district court’s September 22, 2016, “Order Denying
Defendant’s Pro Se Motion for Correction of Illegal Sentence” be, and the same hereby
is, affirmed.

[¶6]   DATED this 19th day of April, 2017.

                                             BY THE COURT:

                                             /s/

                                             E. JAMES BURKE
                                             Chief Justice